The appeal was from conviction and judgment for murder in the first degree, the sentence being fixed at life imprisonment.
When the record was completed by return to certiorari, due process is shown.
The record fails to show the specific day set for due arraignment and trial. No question being raised as to this setting, no question thereon is presented for review.
The order or judgment that defendant reserved certain exceptions to the rulings of the trial court, and the recitation in the judgment that defendant gave notice in writing of an appeal to the Court of Appeals, was sufficient, under the statute having application, to suspend his sentence pending the appeal to this Court, where it was reviewable, pending a decision by this Court.
We find no reversible error in the record, and the judgment of the circuit court is affirmed.
Affirmed.
BOULDIN, BROWN, and KNIGHT, JJ., concur. *Page 653